FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30187

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00096-LRS-1

  v.
                                                 MEMORANDUM *
MARIO GARCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                      Lonny R. Suko, Chief Judge, Presiding

                                                          **
                          Submitted September 13, 2010


Before:        SILVERMAN, CALLAHAN, and NR SMITH, Circuit Judges.

       Mario Garcia appeals from his the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED. Garcia’s request

for new counsel is DENIED.

         AFFIRMED.




                                           2                                   08-30187